
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 08-274; MB Docket No. 08-12; RM-11414] 
        Radio Broadcasting Services; Dededo, GU 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          This document requests comments on a petition for rule making filed by Moy Communications, Inc. (“Petitioner”) proposing the allotment of Channel 243C1 at Dededo, Guam, as the second local aural transmission service at Dededo. The proposed coordinates are 13-29-17 NL and 144-49-35 WL, with a site restriction of 3.2 kilometers (2 miles) south of Dededo, Guam. 
        
        
          DATES:
          Comments must be filed on or before March 24, 2008, and reply comments on or before April 8, 2008. 
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the Petitioner's counsel as follows: Michael D. Basile, Esq., DOW LOHNES PLLC; 1200 New Hampshire Avenue, NW., Suite 800; Washington, DC 20036. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          R. Barthen Gorman, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of the Commission's Notice of Proposed Rule Making, MB Docket No. 08-12, adopted January 30, 2008, and released February 1, 2008. The full text of this Commission decision is available for inspection and copying during normal business hours in the Commission's Reference Information Center, 445 Twelfth Street, SW., Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or www.BCPIWEB.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). 
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR Section 1.1204(b) for rules governing permissible ex parte contact. 

        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334, 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Guam, is amended by adding Dededo, Channel 243C1. 
          
          
            Federal Communications Commission. 
            John A. Karousos, 
            Assistant Chief, Audio Division, Media Bureau.
          
        
      
       [FR Doc. E8-3225 Filed 2-20-08; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  